McBride, J.,

delivered the .op inion of the Court.

This was a proceeding instituted by the City Attorney against the defendant, Samuel, before the Recorder, for a violation of an ordinance of the City of St. Louis, entitled ££An Ordinance inrelation to Misdemeanors,” approved 16th Sept. 1843. The charge is, that the defendant did on the first day of the week, commonly called Sunday, after nine o’clock in the forenoon, keep open his place of business, and offer merchandize for sale, by reason whereof, he subjected himself to a fine of $100.
A trial was had before the Recorder, which resulted in a finding against the defendant of twenty dollars; whereupon he appealed to the Criminal Court. In the Criminal.Court he moved to dismiss,’because the complaint was informal .and insufficient, and the Ordinance a violation of the Constitution; which motion was overruled and a trial had, when the defendant was found guilty, and a fine of $25 assessed against him. A motion was then made to set aside the verdict and grant a new trial, for the reason that the verdict was against evidence, the weight of evidence against the law and the instructions of the court, and that the court erred in the instructions given, and also committed error in refu*331sing proper instructions asked by the defendant; this motion was also overruled, and exceptions taken, and an appeal to this Court.
No instructions appear in the record. There has been no assignment of errors filed in the case, nor appearance of any kind in this Court.
We have examined the record, but have found no error in the proceedings. The judgment of the Criminal Court will be affirmed, and the case remanded, with instructions to that court to enforce its judgment.